Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 1 of 15 PageID #: 1125




                VAL MANDEL, P.C.
  Val Mandel                                                               40 Exchange Place, Suite 1203
  Member of NY, NJ and DC Bars                                              New York, NY 10005
  e-mail: vm@valmandelpc.com                                               (212) 668-1700
                                                                           Fax (212) 668-1701
  Eric Wertheim                                                            www.valmandelpc.com
  Member of NY and NJ Bars
  e-mail: ew@valmandelpc.com

  Daniel Akselrod
  Member of NY Bar
  e-mail: da@valmandelpc.com

                                             April 12, 2019

  VIA ECF
  Honorable Steven M. Gold
  United States Magistrate Judge
  United States District Court
  Eastern District of New York
  Chambers 1217, Courtroom 13-D
  225 Cadman Plaza East
  Brooklyn, NY 11201

  Re: Pavel Pogodin and Alexander Prokhorov v. Cryptorion Inc., et al.
      Docket No. 18 Civ. 791

  Dear Magistrate Judge Gold:

  We represent Plaintiffs Pavel Pogodin and Alexander Prokhorov. Pursuant to Local
  Civil Rule 37(3)(c), we are writing concerning unresolved discovery disputes with
  Defendant Tsitsuashvili1. We have conferred with his counsel about the disputes in
  writing several times. Opposing counsel has refused to confer further about the issues
  in a telephone conference despite Local Civil Rule 37(3)(a) requirement to “…confer in
  good faith in person or by telephone in an effort to resolve the dispute…”

  Your Honor may recall that Defendant Tsitsuashvili was pro se for several months.
  During that time, he failed to comply with any of his discovery obligations. On
  February 25, 2019, Eliahu Sarfaty, Esq. appeared on Mr. Tsitsuashvili’s behalf. We
  agreed to extend Mr. Sarfaty’s time to respond to outstanding discovery to March 11,
  2019.

                                 Failure to Produce Initial Disclosures

  Despite repeated demands, Mr. Sarfaty has failed to produce Defendant Tsitsuashvili’s
  Rule 26(a)(1) initial disclosures. He had offered no excuse and has ignored our
  repeated communications about it. This is obviously unacceptable.



  1Defendant Cryptorion is in default and the motion for Default Judgment is currently pending
  before Your Honor.
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 2 of 15 PageID #: 1126
  Honorable Steven M. Gold
  April 12, 2019
  Page 2

                            Groundless Relevance Objections

  The gist of the Complaint is that our clients were lured into transferring
  $1,000,000.00 to Defendant Cryptorion, based on specific representations about its
  cryptocurrency business practices, market advantages, and the experience and skills
  of the individual Defendants herein. Among other things, the Complaint alleges that
  Defendant Tsitsuashvili did not use our clients’ investment as promised but, rather,
  misappropriated funds for his own benefit. The agreements between and among the
  parties also promised that Plaintiffs would become shareholders of Cryptorion, which
  never happened.

  In a pending motion to dismiss, Defendant Cryptorion (which Defendant Tsitsuashvili
  controls or controlled) and Defendant Tsitsuashvili individually assert that Plaintiffs
  did become shareholders of the company, involved themselves in management, and
  alleged that Plaintiffs’ actions led to Defendant Cryptorion’s business losses and
  missed opportunities.

  Based on the allegations of the Complaint and Defendants’ counter-accusations, our
  document requests sought, among other things, Defendant Cryptorion’s financial
  records. Nonetheless, Mr. Sarfaty refuses to produce these documents on the grounds
  of relevancy.

  As more fully set forth in our letter to Mr. Sarfaty of March 14, 2019, a copy of which
  is enclosed, these documents are highly relevant to our claims. Our March 14 letter
  comprehensively addressed each of Defendant Tsitsuashvili’s objections specifically
  and explained the relevance of each of our requests. Moreover, Defendant Cryptorion’s
  bank documents received from JPMorgan Chase Bank, N.A. in response to our
  subpoena, revealed numerous suspect transactions, and further bolster the necessity
  of obtaining the documents that Mr. Sarfaty is trying to suppress.

  Principally, the types and categories of information and documents being objected to
  are as follows:

                  Identities and contact information of Defendant Cryptorion’s vendors,
                   customers, and other investors;

                  Documents concerning Defendant Cryptorion’s finances, such as
                   invoices, contracts and agreements, bank accounts and any
                   payments made and received. This request also includes income tax
                   documents;

                  Documents relating to Defendant Cryptorion and Defendant
                   Tsitsuashvili’s ownership of the cryptocurrency Dash – the
                   cryptocurrency Cryptorion was organized to “data mine”;

                  Documents concerning funds transferred from and to Defendant
                   Cryptorion, including any withdrawals made by Defendant
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 3 of 15 PageID #: 1127
  Honorable Steven M. Gold
  April 12, 2019
  Page 3

                    Tsitsuashvili or any reimbursements from Defendant Cryptorion for
                    payments made by him;

                   Documents relating to the facts alleged in the Complaint; and

                   Mr. Tsitsuashvili’s résumé or curriculum vitae.

  There are also significant gaps in the documents that Defendant Tsitsuashvili did
  produce:

                   There are no communications with any of the vendors who sold
                    Defendant Cryptorion its cryptocurrency mining software and
                    hardware, nor with the platforms on which cryptocurrency was
                    bought, held and sold; no communications with the landlord and/or
                    managers of the datacenter that Defendant Cryptorion leased; and no
                    communications with any of Defendant Cryptorion’s customers,
                    which party communications allude to;

                   Most of the provided e-mails were not produced with their
                    attachments; and

                   There were no communications produced between the individual
                    defendants other than from e-mail addresses having
                    “@cryptorion.com” domain handles, although there must have been
                    communications between them in the start-up phase, before the
                    company was formed.

  Mr. Sarfaty has taken the position that we have to, effectively, brief him and provide
  legal citations for everything we seek. We responded by citing Mitchell v. Fishbein,
  227 F.R.D. 239, 2005 U.S. Dist. LEXIS 5069(S.D.N.Y. 2005); Lugosch v. Congel, 218
  F.R.D. 41, 2003 U.S. Dist. LEXIS 18880 (N.D.N.Y.2003), which stand for the
  proposition that the claims and allegations contained in the pleadings determine
  relevancy. Despite this well-established proposition, Mr. Safarty will not produce the
  requested documents. E-mail correspondence on this issue between us and Mr.
  Sarfaty is enclosed.

  We respectfully request the Court’s assistance in the resolution of this impasse.

                                    Respectfully submitted,

                                    /s/ Daniel Akselrod
                                    Daniel Akselrod
  DA/st
  Encl.

  cc:     Eli Sarfaty, Esq. (via ECF)
          Peter Adelman, Esq. (via ECF)
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 4 of 15 PageID #: 1128
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 5 of 15 PageID #: 1129
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 6 of 15 PageID #: 1130
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 7 of 15 PageID #: 1131
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 8 of 15 PageID #: 1132
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 9 of 15 PageID #: 1133
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 10 of 15 PageID #: 1134
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 11 of 15 PageID #: 1135
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 12 of 15 PageID #: 1136
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 13 of 15 PageID #: 1137
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 14 of 15 PageID #: 1138
Case 1:18-cv-00791-ENV-SMG Document 53 Filed 04/12/19 Page 15 of 15 PageID #: 1139
